    Case 15-11089-TPA Doc 100-3 Filed 01/06/21 Entered 01/06/21 15:39:54                     Desc OS
                    Hrg with Resp TPA: Notice Recipients Page 1 of 1
                                                   Notice Recipients
District/Off: 0315−1                       User: lmar              Date Created: 1/6/2021
Case: 15−11089−TPA                         Form ID: 300            Total: 1


Recipients of Notice of Electronic Filing:
aty         Keri P. Ebeck         kebeck@bernsteinlaw.com
                                                                                            TOTAL: 1
